Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Pletze Brown, Jr., and All Other Occupants,           Appeal from the County Court at Law No. 2
 Appellants                                            of Dallas County, Texas (Tr. Ct. No. CC-14-
                                                       04645-B). Memorandum Opinion delivered
 No. 06-14-00105-CV         v.                         by Justice Moseley, Chief Justice Morriss
                                                       and Justice Burgess participating.
 CitiMortgage, Inc., Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Pletze Brown, Jr. and All Other Occupants, pay all
costs of this appeal.

                                                      RENDERED MAY 22, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk